DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a final rejection in response to the amendments and arguments filed 12/01/2021. Claims 1-16 are currently pending with claims 13-16 withdrawn from consideration and claims 1, 4, 8 and 9 amended.

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-12) and Species A-I, B-I, C-I, D-I and E-I in the reply filed on 07/02/2021 is acknowledged.  
Claims 13-14 are withdrawn from further consideration pursuant to 37 CFR 1.475(e), as being drawn to a nonelected Groups II and III, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/02/2021.
Claims 15-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/02/2021.
Examiner notes that with the election of Species A-I as represented by instant Fig. 6, claim 1 limitations “… wherein the at least one array of second noise reducing elements (26) is attached to or integrated in the base part (23) …” will be interpreted as having an indirect attachment or integration to the base part by the second noise reducing elements. 
Examiner notes that with the election of Species E-I as represented by instant Fig. 13, claim 4 limitations, the underlined, “… wherein the bristles have varying length along the longitudinal length of the noise reducing device (19) …” will be withdrawn from consideration.
Examiner notes that with the election of Species A-I as represented by instant Fig. 6, claim 7 limitations “… or said at least one array of second noise reducing elements (26) is integrated into an adhesive layer (37, 38) for attachment so said first noise reducing elements (25) and/or said side surface or trailing edge surface (31) of the wind turbine blade (5) …” will be withdrawn from consideration.
Examiner notes that with the election of Species A-I as represented by instant Fig. 6, claim 8 limitations “… a second adhesive layer (38) configured to be attached to the at least one array of second noise reducing elements (26) …” will be withdrawn from consideration.
Examiner notes that with the election of Species E-I as represented by instant Fig. 13, claim 9 limitations “… or the free end forms an end line (36') which varies out-of-plane relative to a second end line formed by said first noise reducing elements (25) along the longitudinal length of the noise reducing device (19), e.g. said end line of the second noise reducing elements (26) comprises at least one curved line portion located between two adjacent first noise reducing elements (25) …” will be withdrawn from consideration.
Examiner notes that with the election of Species E-I as represented by instant Fig. 13, claim 15 limitations “… wherein the bristles have a length which varies as a function of the length of the serrations …” will be withdrawn from consideration.
Examiner notes that with the election of Species E-I as represented by instant Fig. 13, claim 16 limitations “… wherein said end line of the second noise reducing elements (26) comprises at least one curved line p01iion located between two adjacent ones of the first noise reducing elements (25) …” will be withdrawn from consideration.

Response to Arguments
Applicant’s arguments, see the response, filed 12/01/2021, with respect to drawing objections, claim objections and 112(b) rejections have been fully considered and are persuasive.  The drawing objections, claim objections and 112(b) rejections of 09/02/2021 have been withdrawn in light of amendments to the claims. 
Applicant's arguments filed 12/01/2021, with respect to the art rejections, have been fully considered but they are not persuasive. In response to arguments to the prior art Sun on pg. 16-17, examiner disagrees that the prior art does not teach the limitations as amended in claim 1. Examiner contends that a plane of any sort is relative and, as one having ordinary skills in the art understands, can .
In further response to arguments to the prior art Herr on page 19-20 of the response, it is contended that prior art Herr is relied upon to teach where different noise reducing elements are positioned on the trailing edge of a blade. Similarly, the prior art Llorente Gonzalez is not relied upon to teach as argued by applicant. Examiner contends that the prior art Sun already teaches limitations as amended in claim 1 and thus the prior art Herr and Llorente Gonzalez would not be relied upon to teach such limitation as argued, see rejection to follow.

    PNG
    media_image1.png
    656
    1002
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "… wherein the first noise reducing elements are serrations …" in lines 1-2.  It is unclear if this limitation is meant to be further limiting as the limitations are already in claim 1. 
Claim 4 is indefinite based on its dependence on claim  2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6 and 8-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese Document CN 106246478 A to Sun and based on English Machine Translation (Sun).
In Reference to Claim 1
Sun discloses a noise reducing device (Fig. 4: device pictured, see also abstract) for a wind turbine blade (Fig. 2: 3), having
a first end (Fig. 4: left end of 1), 
a second end (right end of 2), 
a first side surface (top left surface of 1), and 
a second side surface (bottom surface of 1, not shown), 
wherein the noise reducing device comprises 
a base part (1) configured for attachment to a side surface (Fig. 2: surface of blade 3) or a trailing edge surface (left edge of 3, not labeled, see also pg. 8 second to last paragraph) of the wind turbine blade (Fig. 2: 3), 
at least one array of first noise reducing elements (Fig. 4: 2) extending from a proximal end (right end of 1 or left end of 2) to the second end (right end of 2), and 
at least one array of second noise reducing elements (Fig. 4: 3, 4) separate from the at least one array of first noise reducing elements (2), 
the second noise reducing elements have a free end (Fig. 4: unattached ends of 3 and/or 4) and extend at least partly into a gap formed between adjacent first noise reducing elements (2) in a non-loaded condition, 
wherein the base part (1) extends from the first end to said proximal end, 
wherein the at least one array of second noise reducing elements (Fig. 4: 3, 4) is attached to or integrated into the base part (1, Fig. 4 as seen), 
the second noise reducing elements project from a third surface (top right surface of 1) of the base part (1) towards said second end (right end of 2),
wherein the first noise reducing elements (2) are serrations (Sun English translation pg. 9: as being saw-toothed), 
wherein the second noise reducing elements (3, 4) are bristles (Sun English translation pg. 9: brush), the serrations lying within, and extending within, a first plane (Fig. 4: a plane of 1 for instance), and the bristles substantially lying within, and substantially extending within, a second plane (Fig. 4: a plane of 3, 4, for instance, and above the plane of 1), 
wherein the first plane and the second plane are parallel and spaced apart from one another (Fig. 4: as seen of plane of 1 and plane hosting 3, 4), and 
wherein each of the serrations (2) extends from the proximal end (right end of 1 or left end of 2), and wherein each of the bristles (3, 4) projects from an attachment line (Fig. 4: line drawn from bottom to top of left ends of 3, 4) extending parallel to the proximal end (right end of 1 or left end of 2).
In Reference to Claim 2
Sun discloses the noise reducing device according to claim 1, wherein the first noise reducing elements (Fig. 4: 2) are serrations, wherein said serrations each has a length measured from the proximal end (left end of 2 or right end of 1) to the second end (right end of 2), a width measured along the proximal end (bottom to top of right end of 1), and a serration thickness measured between said first and second side surfaces (top and bottom surface of 1).
In Reference to Claim 3
Sun discloses the noise reducing device according to claim 1, wherein the second noise reducing elements (Fig. 4: 3, 4) are bristles (Embodiment 3, pg. 9: brush 4 and as attached to 3), wherein said bristles each has a length measured from the third surface (top right surface of 1) to said free end.
In Reference to Claim 4
Sun discloses the noise reducing device according to claim 2, wherein the bristles have a constant length along the longitudinal length of the noise reducing device similar and as opposed to varied lengths seen in Fig. 1) or the (Fig. 4: length of 3 being serrations have a constant length (Fig. 4: the length of 2 being similar).
In Reference to Claim 6
Sun discloses the noise reducing device according to claim 1, wherein the base part (Fig. 4: 1) has a base thickness measured between said first and second side surfaces (top and bottom surface of 1) of the base part, wherein the base thickness substantially corresponds to the thickness of the first noise reducing elements (2).
In Reference to Claim 8
Sun discloses the noise reducing device according to claim 1, wherein the noise reducing device further comprises a first adhesive layer (pg. 5, section to CN 102536639 A: as further disclosed) 
In Reference to Claim 9
Sun discloses the noise reducing device according to claim 1, wherein the free end (Fig. 4: right end of 3) forms a substantially straight end line extending in plane along the longitudinal length of the noise reducing device (Fig. 4: as seen).
In Reference to Claim 10
Sun discloses a wind turbine blade (Fig. 2: 3), the wind turbine blade extends in a longitudinal direction from a blade root (Fig. 2: right end of 3, not labeled) to a tip end (Fig. 2: left end of 3, not labeled) and in a chordwise direction from a leading edge (Fig. 2: top edge of 3, not labeled) to a trailing edge (Fig. 2: bottom edge of 3, not labeled), the wind turbine blade comprises an aerodynamic profile having a first side surface and a second side surface (Fig. 2: top of bottom surface of 3, not labeled), wherein at least one first noise reducing device (Fig. 4: 1, 2, 3) according to claim 1 is installed on the first or second side surface (Fig. 2: on top surface of 3) relative to the trailing edge or at the trailing edge (Fig. 2: bottom edge of 3 as seen).
In Reference to Claim 11
Sun discloses the wind turbine blade according to claim 10, wherein said trailing edge (Fig. 2: bottom edge of 3, not labeled) is a substantially sharp trailing edge (Fig. 2: as seen) or a blunt trailing edge having a trailing edge surface, wherein the proximal end (Fig. 4: right end of 1, left end of 2) of said at least one first noise reducing device (Fig. 4: 1, 2, 3) is arranged relative to said sharp trailing edge (Fig. 2: as seen) or said trailing edge surface.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Document CN 106246478 A to Sun and based on English Machine Translation (Sun) in view of US Patent Application Publication 2007/0077150 to Llorente Gonzalez (Llorente Gonzalez).
In Reference to Claim 5
Sun discloses the noise reducing device according to claim 1, except, “… wherein the base part comprises a thickened portion arranged between the first end and the proximal end, wherein the thickened portion has a base thickness measured between said first and second side surfaces, wherein the base thickness is equal to or greater than the combined thickness of the first and second noise reducing elements ...”
Llorente Gonzalez is also related to a noise reducing device (Fig. 1: 21) for a wind turbine blade (11), as the claimed invention, and teaches wherein the noise reducing device, as mounted to the wind turbine blade, comprises a thickened portion (Figs. 3 and 4: 33) arranged between a first end (Fig. 2b: 13) and a proximal end (15), wherein the thickened portion has a base thickness measured between a first and second side surfaces (Figs. 3 and 4: upper and lower surfaces of 33, not labeled), wherein the base thickness is equal to or greater than the combined thickness of the noise reducing device (Fig. 4: as seen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Sun wherein the base part comprises a thickened portion (as taught by Llorente Gonzalez) and for mounting the bristles, as taught by Llorente Gonzalez, so as to mount the noise reducing bristle in a single support and for placement on the wind turbine blade, as taught by Llorente Gonzalez, as would be on the base plate and over being mounted singularly (Llorente Gonzalez: paragraph [0024]).
In Reference to Claim 7
Sun discloses the noise reducing device according to claim 1, except, “… wherein said at least one array of second noise reducing elements is connected to a substrate, wherein said substrate is configured to be attached to the third surface of the base part ...”
Llorente Gonzalez is also related to a noise reducing device (Fig. 1: 21) for a wind turbine blade (11), as the claimed invention, and teaches wherein at least one array of noise reducing elements (Fig. 1: 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Sun wherein said at least one array of second noise reducing elements is connected to a substrate (as taught by Llorente Gonzalez), wherein said substrate is configured to be attached to the third surface of the base part, so as to mount the noise reducing bristle in a single support and for placement on the wind turbine blade, as taught by Llorente Gonzalez, as would be on the base plate and over being mounted singularly (Llorente Gonzalez: paragraph [0024]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Document CN 106246478 A to Sun and based on English Machine Translation (Sun) in view of US Patent Application Publication 2008/0166241 to Herr et al. (Herr).
In Reference to Claim 12
Sun discloses the wind turbine blade according to claim 10, except, “… wherein the wind turbine blade further comprises at least one second noise reducing device installed on the first or second side surface relative to the trailing edge or at the trailing edge, the at least one second noise reducing device is positioned relative to the at least one first noise reducing device, wherein a configuration of said at least one second noise reducing device differs from a configuration of said at least one first noise reducing device ...”
Herr is also related to a noise reducing device (Fig. 11: 620, 630 or 640 for instance) for a wind turbine blade (140), as the claimed invention, and teaches wherein the wind turbine blade further comprises at least one second noise reducing device (630 or 640 for instance) installed to a trailing edge or at the trailing edge (Fig. 3: 190), the at least one second noise reducing device is positioned relative to at least one first noise reducing device (Fig. 11: 620 for instance), wherein a configuration of said at least one second noise reducing device (630 or 640 for instance) differs (paragraph [0033]: in having different bristle types based on blade longitudinal position) from a configuration of said at least one first noise reducing device (620 for instance).


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show noise reducing devices installed on wind turbine blades and noise reducing devices including first and second noise reducing components.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745